Morris, J.
In November, 1911, the city of Raymond was opening up and grading a new street, known as Henkle street. This street was situate in an outlying district of the city and in a hilly and wooded section. The work was being done by respondent under contract. In doing the grading, respondent was using two donkey engines and a scraper, taking the dirt from the hilly part of the street and dumping it into the low places. These engines were about 600 feet apart. One hauled the scraper loaded with dirt down the hill, and the other hauled it back, a wire cable being used as a connec*488tion. Appellant, on the day of his injury, followed a trail up the hill, until he came to the place where the work was being done and where he desired to cross. He saw one of the donkey engines on his right, and the scraper and cable moving to the left, until the scraper went out of sight around a bluif. He stopped and watched the operations for about five minutes, during which time the cable ceased moving. He saw a man, evidently an employee of respondent, standing about 100 feet to his left, but made no inquiries nor received any information. When the cable stopped, it lay in the loose dirt, with a slight bend or curve convexing toward appellant. He then started to cross, and as he stepped over, the cable and hád taken a step or two beyond, it started up, and in drawing taut, whipped up against his legs and caused the injuries complained of. This appeal is taken from the granting of a nonsuit.
In presenting his appeal, counsel for appellant contends that his case falls within the rule first established in Davies v. Mann, 10 Mees. & Wels. 546, and since followed by many English and American cases, to the effect that, when a plaintiff by his own negligence has placed himself in a dangerous position where injury is likely to result, the defendant with knowledge of the plaintiff’s danger is bound to use reasonable care to avoid injuring plaintiff; and where, by the exercise of such care, defendant could avoid the injury but fails to do so, the defendant’s negligence becomes the proximate cause of the injury and renders him liable. This is but another statement of the rule lately announced by us in Nicol v. Oregon-Washington R. & Nav. Co., 71 Wash. 409, 128 Pac. 628, and O’Brien v. Washington Water Power Co., 71 Wash. 688, 129 Pac. 391.
But we can see no reason for its application here, for three reasons: (1) Appellant was not in a dangerous situation until he stepped over the cable; (2) there is nothing to show that respondent knew, or should have known, that appellant was about to step over the cable; (3) there is noth*489in'g to show that respondent knew, or had received any intimation, that appellant was in a dangerous position with regard to the cable when the cable was started. Hence, the basis upon which that contention rests — one person negligently exposing himself to danger, the other with knowledge of such fact omitting due care for the purpose of avoiding injury — is here lacking. Appellant could plainly see what was going on; the scraper and moving cable were plainly indicative of their use; and with these facts clearly before him, he chooses his own time to act, with no intimation or knowledge on the part of respondent that he was about to so act.
Appellant says the court below refused to grant the motion upon the ground of contributory negligence, holding that was a matter of defense; but based the ruling upon the ground that there was no evidence that respondent saw the appellant, or that it knew he was about to cross the street at that time and point, and further that it was not the duty of respondent to post notices in the daytime, nor to tell travelers not to cross. We are not so much concerned with the reasons for the lower court’s ruling as we-are with its correctness. No liability was established against respondent, and the lower court was right in so holding, whatever its reasons might have been.
Judgment affirmed.
Crow, C. J., Ennis, and Main, JJ., concur.